J-S08036-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    JAVONN ERIC CLANCY                         :
                                               :
                      Appellant                :       No. 1037 WDA 2016

                   Appeal from the PCRA Order June 16, 2016
                 In the Court of Common Pleas of Beaver County
              Criminal Division at No(s): CP-04-CR-0001902-2012


BEFORE:       GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED FEBRUARY 22, 2017

        Appellant, Javonn Eric Clancy, appeals from the order entered in the

Beaver County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        A prior decision of this Court sets forth the relevant facts of this appeal

as follows:

           [O]n July 30, 2012, [Appellant] and Dyquane Norman as
           well as several other witnesses to this incident were
           present at the Linmar Terrace community center…. Upon
           leaving the community center, [Appellant], Norman, and
           several other individuals walked to the 300 block of Linmar
           Terrace to relax. Approximately 15 to 20 minutes later,
           [Marquay Lavar] Riggins [(“Victim”)] arrived at Linmar
           Terrace…. [Victim] approached Norman with the intention
           of discussing and settling a dispute involving an alleged
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S08036-17


         robbery of [Victim’s] cousin by Norman’s and [Appellant’s]
         friend, Damontae Williams.

         While they were resolving their dispute, [Appellant]
         approached [Victim] and Norman, cut between them, and
         began to insult [Victim. Victim] responded to [Appellant’s]
         insults by approaching him and asking him what the
         problem was. At that point, [Appellant] punched [Victim],
         and [Victim] knocked [Appellant] to the ground and began
         hitting him. After grappling with [Appellant] on the ground
         for several seconds, [Victim] was pulled off of [Appellant]
         by Norman, Devay Owens, and Tyquale Owens. Once
         [Appellant] and [Victim] were separated, [Appellant]
         pulled a gun from his clothing and fired multiple shots at
         [Victim. Victim] attempted to run from [Appellant] but
         was shot three times in the back. [Victim] collapsed in the
         street nearby, and [Appellant] fled the scene. After fleeing
         Linmar Terrace, [Appellant] was seen running into a
         nearby wooded area and in downtown Aliquippa. Once
         [Victim] collapsed, Norman and Devay Owens called 911,
         and the fire department and medic rescue arrived to
         render assistance to [Victim].        Ultimately, however,
         [Victim] died as a result of the gunshot wounds.

         On that same date of July 30, 2012, Detective Sergeant
         Steve Roberts of the Aliquippa Police Department issued a
         “be on the lookout” alert for [Appellant] and obtained a
         warrant for his arrest.     Despite attempts to secure
         [Appellant’s] arrest, [Appellant] continued to avoid
         apprehension until September 4, 2012, when [he] turned
         himself in to authorities….

Commonwealth        v.   Clancy,    No.    1594    WDA   2013,   unpublished

memorandum at 1 (Pa.Super. filed Aug. 29, 2014), appeal denied, 631 Pa.
723, 112 A.3d 649 (2015) (quoting Trial Court Opinion, filed Aug. 28, 2013,

at 4-5). The prior trial court opinion also provides:

         Between the date of the shooting and the date [Appellant]
         surrendered to law enforcement, [Appellant] remained in
         contact with Norman through Facebook. During that time,
         [Appellant] utilized the Facebook username of “Snitch-Free

                                     -2-
J-S08036-17


           Jay” and made several comments to Norman regarding the
           shooting….

(Id. at 5-6).       The Commonwealth charged Appellant with first-degree

murder and firearms not to be carried without a license.2                    Appellant

proceeded to a jury trial on April 8, 2013.

        At trial, Dyquane Norman testified that he argued with Appellant on

Facebook after the shooting:

           [COMMONWEALTH]:                Did you have any contact with
           him after this incident?

           [MR. NORMAN]:                  Yeah, we got into it on Facebook
           through messages.

           [COMMONWEALTH]:                And what was, and what is his
           Facebook page?

           [MR. NORMAN]:                  I think it was, no, I know it was
           Snitch-Free-Jay.

           [COMMONWEALTH]:                Snitch-Free-Jay.     What    does
           “snitch free” mean?

           [MR. NORMAN]:                  That he’s not a snitch, I guess.

           [COMMONWEALTH]:                What does being a snitch mean?

           [MR. NORMAN]:                  Telling on somebody.

           [COMMONWEALTH]:                Is that sort of the mentality in
           Linmar?

           [MR. NORMAN]:                  Yeah, basically, yeah.

(N.T. Trial, 4/10/13, at 121).         Detective Roberts also testified about the
____________________________________________


2
    18 Pa.C.S.A. §§ 2502(a) and 6106(a)(1), respectively.



                                           -3-
J-S08036-17


“snitch free” outlook in Linmar:

         [COMMONWEALTH]:           What does “snitch free” mean to
         you?

         [DET. ROBERTS]:           It means that you won’t rat, you
         won’t tell about things, you won’t tell the police about
         things that happen, crimes that happen within the
         community that you might have witnessed or have
         information on.

         [COMMONWEALTH]:               How long have you been an
         officer in the City of Aliquippa?

         [DET. ROBERTS]:           15 years.

         [COMMONWEALTH]:           Have you encountered this type
         of attitude?

         [DET. ROBERTS]:           Yes, multiple times.

         [COMMONWEALTH]:            And is it an attitude that you
         would say is prevalent in Aliquippa?

         [DET. ROBERTS]:           Yes, it is.

         [COMMONWEALTH]:           How about in Linmar Terrace?

         [DET. ROBERTS]:           Yes,    it’s   very   prevalent   in
         Linmar Terrace?

(N.T. Trial, 4/11/13, at 33).

      The Commonwealth also questioned Appellant about his Facebook

profile name:

         [COMMONWEALTH]:           Snitch-Free-Jay,      that’s   you;
         right?

         [APPELLANT]:              Yes.

         [COMMONWEALTH]:           What does “snitch free” mean?


                                   -4-
J-S08036-17


       [APPELLANT]:               Just a, just a name I put, sir.

       [COMMONWEALTH]:            I’m sorry?

       [APPELLANT]:               It’s just a name I put, sir.

       [COMMONWEALTH]:            What does to be “snitch free”
       mean?

       [APPELLANT]:               It means not to snitch.

       [COMMONWEALTH]:              Not to snitch, not to tell people
       or go to the police and tell on your friends; right?

       [APPELLANT]:               I mean I guess, yes.

(Id. at 133-34).   The Commonwealth then asked Appellant about the

murder weapon:

       [COMMONWEALTH]:            How long did you possess that
       gun?

       [APPELLANT]:               I had it for, like, a week.

       [COMMONWEALTH]:            You only had it a week?

       [APPELLANT]:               Yeah.

       [COMMONWEALTH]:            Where did you get it from?

       [DEFENSE COUNSEL]:         Objection    to   relevance,   Your
       Honor. It’s not─

       THE COURT:                 Side bar.

       (WHEREUPON, the following proceedings were had at side
       bar:)

       THE COURT:                 All right. State your objection.

       [DEFENSE COUNSEL]:          Your Honor, he is trying to
       prove a possessory offense of a firearm. He’s not charged
       with received it or stealing it or anything along those lines.

                                   -5-
J-S08036-17


         It’s beyond      the   scope    and   is    irrelevant   to     these
         proceedings.

         [COMMONWEALTH]:             Your Honor, the theory of this
         case is that he is a snitch-free person. There is a lot of his
         testimony that he skipped. He has been on the lam for
         over a month. I plan to ask him everything, what friends,
         how did he get to Pittsburgh.

         THE COURT:                     This is a whole different from
         his objection.

         [COMMONWEALTH]:                It goes─

         THE COURT:                   His objection is you are asking
         where he got the gun, and he objected and says it’s not
         relevant. He is not on trial for receiving stolen property.
         The only charge he is on is firearms not be carried without
         a license. Now, if you are going to tell me how where he
         got it at is relevant, I will listen. If not, I will sustain the
         objection.

         [COMMONWEALTH]:              It is. It goes to the relevancy of
         his character, Judge, that he is that snitch-free, and he’s
         not going to rat out his friends.

         THE COURT:                 It has nothing to do with how he
         got the gun and if it does, I have to balance the probative
         value versus the prejudicial value. Sustained.

         [COMMONWEALTH]:                Thank you.

         (WHEREUPON, the side bar proceedings were concluded,
         and thereafter the following proceedings were had in open
         [c]ourt:)

         THE COURT:                     I sustained the objection.

(Id. at 137-39).    The Commonwealth also questioned Appellant about his

flight after the shooting:

         [COMMONWEALTH]:                And    then      you      went      to
         Pittsburgh?

                                        -6-
J-S08036-17



       [APPELLANT]:             Yes.

       [COMMONWEALTH]:          How do you get to Pittsburgh?

       [APPELLANT]:             I got a ride.

       [COMMONWEALTH]:          A ride by whom?

       [APPELLANT]:             A friend of mine.

       [COMMONWEALTH]:          Who’s that friend?

       [APPELLANT]:             Just a friend.

       [COMMONWEALTH]:          Who’s that friend?

       [APPELLANT]:             It was just a friend of mine, sir.

       [COMMONWEALTH]:          You’re Snitch-Free-Jay you don’t
       rat; right?

       [APPELLANT]:             I said it was just a friend, sir.

       [COMMONWEALTH]:          Who’s that friend?

       [APPELLANT]:             It was just a friend of mine.

       [COMMONWEALTH]:          Tell me who that friend is.

       [DEFENSE COUNSEL]:         Asked and answered,           Your
       Honor. At this point he is badgering the witness.

       [COMMONWEALTH]:          Your Honor, he is refusing to
       answer the question.

       THE COURT:               He said a friend.

       [COMMONWEALTH]:          What friend?

       [APPELLANT]:             A friend, sir.

       [COMMONWEALTH]:          Where does this friend live?


                                -7-
J-S08036-17


       [APPELLANT]:                    It was just a friend of mine, sir.

       [COMMONWEALTH]:                 Snitch-Free-Jay; right?

       [APPELLANT]:                    If that’s what you want to call
       me, sir.

       [COMMONWEALTH]:                 You go to Pittsburgh. Where at
       in Pittsburgh?

       [APPELLANT]:                    I went to a friend of mine’s
       house in Pittsburgh, sir.

       [COMMONWEALTH]:                 Do you know the name of that
       friend?

       [APPELLANT]:                    It was just a friend, sir.

       [COMMONWEALTH]:                 Snitch-Free-Jay.

       [APPELLANT]:                    That’s what you call me, sir.

       [COMMONWEALTH]:                 Is that where you stay?

       [APPELLANT]:                    Where?

       [COMMONWEALTH]:                 That unnamed, unknown friend
       in Pittsburgh?

       [APPELLANT]:                    Yes, sir.

       [COMMONWEALTH]:                 What part of Pittsburgh?

       [APPELLANT]:                    It’s just on the North Side, sir.

       [COMMONWEALTH]:                 What’s the address?

       [APPELLANT]:                    I don’t know─

       [DEFENSE COUNSEL]:              I would object─

                                   *     *    *

       [DEFENSE COUNSEL]:              I would object to relevance,

                                       -8-
J-S08036-17


       Your Honor.

       [COMMONWEALTH]:            Your Honor, I have a right to
       know where he went.

       THE COURT:                 Side bar.

       (WHEREUPON, the following proceedings were had at side
       bar:)

       THE COURT:                 Okay.        Let’s   hear    your
       objections.

       [DEFENSE COUNSEL]:         Your Honor, I am going to
       object as to relevance at this point. It’s more than clear
       that [Appellant] left the scene and was gone for over a
       month. The Commonwealth is going to get the flight to
       avoid apprehension charge to the jury.

       To get into the details, there is no relevancy to it, because
       he is not charged with any other offense relating to that
       conduct. The fact that he was gone for a month is enough.

       THE COURT:                 I can’t hear you.

       [DEFENSE COUNSEL]:        The fact that he was gone is
       enough. Where he went and what he did isn’t relevant,
       because he is not charged with one of those offenses. At
       this point, the purpose of the question is to badger the
       witness.

       THE COURT:                 Okay. Your response.

       [COMMONWEALTH]:           Your Honor, there is testimony
       that while he is away he is still making contact with
       Dyquane Norman. Obviously this goes to his “snitch free”
       attitude. This is very relevant. He is on the lam for a
       month.

       THE COURT:                The standard for relevancy is
       does it have a tendency to prove a relevant point.

       [COMMONWEALTH]:            It goes to his─


                                   -9-
J-S08036-17


        THE COURT:                 So, it’s basically materiality and
        also the relationship. Now, in this particular case the fact
        the he fled after the fact has a potential relevancy to the
        Commonwealth in regard to consciousness of guilt for
        flight.

        Now, the Commonwealth can ask him where he went. You
        can ask him several times where he went. If he just says
        friends, but at a certain point, Mr. Quinn, he is not going to
        say, and now it’s becoming redundant, so you can ask
        your questions. But if he says, a friend and you ask who is
        the friend and he says a friend again, then it’s time to
        move on.

        [COMMONWEALTH]:           And then before it was objected
        to I asked the address, so I am moving on with a different
        question.

        THE COURT:                   I understand that, but, you
        know, it becomes cumulative. I can sustain his objection
        that way, but I am going to let you have latitude, because
        it is relevant in regards to consciousness of guilt, Mr.─ so I
        am going to overrule the objection, but ask you to keep it
        within reason. If it becomes cumulative, well, he can
        renew his objection.

        MR. QUINN:                 Yes, Your Honor.

        (WHEREUPON, the side bar proceedings were concluded
        and thereafter the following proceedings were had in open
        [c]ourt:)

        THE COURT:                 All right.   I have overruled the
        objection.

(Id. at 150-55).

     On April 12, 2013, the jury convicted Appellant of first-degree murder

and carrying a firearm without a license. The court sentenced Appellant on

May 29, 2013, to life imprisonment on the murder conviction, with a

concurrent term of 2 to 7 years’ imprisonment on the firearms conviction.

                                    - 10 -
J-S08036-17


On Monday, June 10, 2013, Appellant timely filed post-sentence motions,

which the court denied on August 28, 2013.         This Court affirmed the

judgment of sentence on August 29, 2014, and our Supreme Court denied

allowance of appeal on March 9, 2015.

     Appellant filed his first PCRA petition on August 13, 2015, and the

PCRA court appointed counsel. On November 17, 2015, Appellant filed an

amended PCRA petition.      Following a hearing, the PCRA court denied

Appellant’s petition on June 16, 2016. On July 15, 2016, Appellant filed a

timely notice of appeal. That same day, the PCRA court ordered Appellant to

file a concise statement of matters complained of on appeal, pursuant to

Pa.R.A.P. 1925(b); Appellant timely complied on August 5, 2016.

     Appellant raises two issues for our review:

        WHERE THE COMMENTS OF THE PROSECUTING ATTORNEY
        IN CLOSING ARGUMENT AND THE TESTIMONY ELICITED
        BY THE COMMONWEALTH CREATED A SITUATION WHERE
        THE UNAVOIDABLE EFFECT OF SUCH COMMENTS WAS TO
        PREJUDICE THE JURY, FORMING IN THEIR MINDS FIXED
        BIAS AND HOSTILITY TOWARDS [APPELLANT] SO THAT
        THEY COULD NOT WEIGH THE EVIDENCE OBJECTIVELY
        AND RENDER A TRUE VERDICT, WAS TRIAL COUNSEL
        INEFFECTIVE FOR FAILING TO OBJECT TO THOSE
        STATEMENTS AND EVIDENCE?

        UNDER CIRCUMSTANCES WHERE THE TRIAL JUDGE
        CLEARLY STATED THAT THE FACEBOOK ACCOUNT NAME
        OF “SNITCH-FREE-JAY” COULD BE USED FOR A LIMITED
        PURPOSE AND WHERE THE PROSECUTOR EXCEEDED THE
        SCOPE OF THE USE OF THE ACCOUNT NAME BY USING
        THAT NAME IN SUCH A WAY THAT TRIAL COUNSEL
        CONCEDED WAS “HURTFUL TO MY CLIENT’S CASE,”
        “ABSOLUTELY DAMAGING” TO HIS CLIENT’S STRATEGY TO
        PURSUE A MANSLAUGHTER VERDICT, AND THE KIND OF

                                   - 11 -
J-S08036-17


         “LABEL” THAT WEARS AWAY AT THE MANSLAUGHTER
         DEFENSE THAT HE WAS TRYING TO BUILD UP FOR HIS
         CLIENT, WAS TRIAL COUNSEL INEFFECTIVE FOR FAILING
         TO OBJECT TO EXPANDED USE OF THE “SNITCH-FREE-
         JAY” TESTIMONY?

(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record supports the court’s determination and

whether the court’s decision is free of legal error. Commonwealth v. Ford,

947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d 319

(2008). This Court grants great deference to the findings of the PCRA court

if the record contains any support for those findings.   Commonwealth v.

Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932
A.2d 74 (2007). If the record supports a post-conviction court’s credibility

determination, it is binding on the appellate court.     Commonwealth v.

Dennis, 609 Pa. 442, 17 A.3d 297 (2011).

      “Our standard of review for a claim of prosecutorial misconduct is

limited to whether the trial court abused its discretion.” Commonwealth v.

Harris, 884 A.2d 920, 927 (Pa.Super. 2005), appeal denied, 593 Pa. 726,

928 A.2d 1289 (2007).

         In considering this claim, our attention is focused on
         whether the defendant was deprived of a fair trial, not a
         perfect one.

         Not every unwise remark on a prosecutor’s part constitutes
         reversible error. Indeed, the test is a relatively stringent
         one. Generally speaking, a prosecutor’s comments do not
         constitute reversible error unless the unavoidable effect of

                                    - 12 -
J-S08036-17


          such comments would be to prejudice the jury, forming in
          their minds fixed bias and hostility toward [the defendant]
          so that they could not weigh the evidence objectively and
          render a true verdict. Prosecutorial misconduct, however,
          will not be found where comments were based on evidence
          or proper inferences therefrom or were only oratorical flair.
          In order to evaluate whether comments were improper, we
          must look to the context in which they were made.
          Finally, when a trial court finds that a prosecutor’s
          comments were inappropriate, they may be appropriately
          cured by a cautionary instruction to the jury.

Id. at 927 (quoting Commonwealth v. DeJesus, 567 Pa. 415, 438, 787
A.2d 394, 407-08 (2001), cert. denied, 537 U.S. 1028, 123 S. Ct. 580, 154
L. Ed. 2d 441 (2002)).     “[A] new trial is required only when a prosecutor’s

improper remarks are prejudicial, i.e., when they are of such a nature or

delivered in such a manner that they may reasonably be said to have

deprived the defendant of a fair and impartial trial.”     Commonwealth v.

Davis, 554 A.2d 104, 111 (Pa.Super. 1989), appeal denied, 524 Pa. 617,

571 A.2d 380 (1989).

     “A prosecutor has great discretion during closing argument. Indeed,

closing ‘argument’ is just that: argument.” Commonwealth v. Brown, 911
A.2d 576, 580 (Pa.Super. 2006), appeal denied, 591 Pa. 722, 920 A.2d 830

(2007).    Settled Pennsylvania law states, “[T]he prosecutor may fairly

respond to points made in the defense closing.         Moreover, prosecutorial

misconduct will not be found where comments were based on the evidence

or proper inferences therefrom….”      Commonwealth v. Hogentogler, 53
A.3d 866, 878 (Pa.Super. 2012) (quoting Commonwealth v. Judy, 978


                                     - 13 -
J-S08036-17


A.2d 1015, 1019-20 (Pa.Super. 2009)).

        The   law   presumes    counsel    has   rendered     effective   assistance.

Commonwealth v. Gonzalez, 858 A.2d 1219, 1222 (Pa.Super. 2004),

appeal denied, 582 Pa. 695, 871 A.2d 189 (2005). To prevail on a claim of

ineffective   assistance   of   counsel,    a    petitioner   must   show,    by   a

preponderance of the evidence, ineffective assistance of counsel, which, in

the circumstances of the particular case, so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place.      Commonwealth v. Turetsky, 925 A.2d 876, 880

(Pa.Super. 2007), appeal denied, 596 Pa. 707, 940 A.2d 365 (2007). The

petitioner must demonstrate: (1) the underlying claim has arguable merit;

(2) counsel lacked a reasonable strategic basis for his action or inaction; and

(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.

Id. “The petitioner bears the burden of proving all three prongs of the test.”

Id. “Where it is clear that a petitioner has failed to meet any of the three,

distinct prongs of the…test, the claim may be disposed of on that basis

alone, without a determination of whether the other two prongs have been

met.”    Commonwealth v. Steele, 599 Pa. 341, 360, 961 A.2d 786, 797

(2008).

        A defendant raising an ineffectiveness claim is required to show

counsel’s ineffectiveness was of such magnitude that it “could have


                                      - 14 -
J-S08036-17


reasonably had an adverse effect on the outcome of the proceedings.”

Commonwealth v. Pierce, 515 Pa. 153, 162, 527 A.2d 973, 977 (1987).

In other words, there must be a reasonable probability that, but for

counsel’s error, the outcome of the proceedings would have been different.

Commonwealth v. Cox, 581 Pa. 107, 125, 863 A.2d 536, 546 (2004). “A

reasonable probability is a probability sufficient to undermine confidence in

the outcome.”   Commonwealth v. Chambers, 570 Pa. 3, 22, 807 A.2d
872, 883 (2002).   “When it is clear the party asserting an ineffectiveness

claim has failed to meet the prejudice prong of the ineffectiveness test, the

claim may be dismissed on that basis alone, without a determination of

whether the first two prongs have been met.” Commonwealth v. Wright,

599 Pa. 270, 320-21, 961 A.2d 119, 148-49 (2008).

     For purposes of disposition, we combine Appellant’s issues. Appellant

first argues trial counsel should have objected to several comments the

Commonwealth made in its closing argument.            Appellant asserts the

Commonwealth referred to Appellant as cold, emotionless, “a dangerous

man,” “a killer,” and a “cold-blooded killer,” who committed “a cowardly

killing.” Appellant submits the Commonwealth’s reference to Appellant as a

cold-blooded killer was an expression of the prosecutor’s personal belief,

which constitutes prosecutorial misconduct under Commonwealth v.

Capalla, 322 Pa. 200, 185 A. 203 (1936).            Appellant contends the

Commonwealth stated Appellant was disingenuous and lying in his pursuit of


                                   - 15 -
J-S08036-17


a voluntary manslaughter verdict. Appellant avers the Commonwealth also

noted Victim was unable to respond to attacks on Victim’s character at trial

as a result of Appellant’s conduct.     Appellant maintains trial counsel was

ineffective for failing to object to these comments in the Commonwealth’s

closing argument as unduly prejudicial.

        Appellant further argues trial counsel should have objected to the

Commonwealth’s use of Appellant’s Facebook profile name, Snitch-Free Jay,

which     impugned    Appellant’s    character.       Appellant    contends    the

Commonwealth used Appellant’s Facebook username to label Appellant as

“snitch free,” imply Appellant had something to hide, and depict Appellant’s

consciousness of guilt. Appellant submits the Commonwealth’s illustration of

him as “snitch free” eroded Appellant’s defense in pursuit of a voluntary

manslaughter verdict. Appellant maintains trial counsel was ineffective for

failing to object to the Commonwealth’s use of Appellant’s Facebook profile

name as unduly prejudicial character evidence.         Appellant concludes this

Court should reverse and remand for a new trial. We disagree.

        Instantly, concerning Appellant’s first claim, the PCRA court reasoned

the   Commonwealth’s     closing    argument      comments   did   not   constitute

prosecutorial misconduct:

          [S]uch statements must be considered in the context of
          the evidence and the reasonable inferences from that
          evidence. [Commonwealth] v. Chamberlain, 612 Pa.
107, 153, 30 A.3d 381 408 (2011)[, cert. denied, ___ U.S.
          ___, 132 S. Ct. 2377, 182 L. Ed. 2d 1017 (2012)]
          ([providing] prosecutor [was] free to argue that the

                                      - 16 -
J-S08036-17


       defendant was a “murderer” where inferences from the
       evidence led to the conclusion that the defendant
       murdered the victim in the case).         …  Further, the
       prosecution is entitled to present an argument based upon
       the evidentiary record “as to why the defense theory [is]
       not worthy of belief.” [Commonwealth] v. Cooper, 596
Pa. 119, 142, 941 A.2d 655, 669 (2007).

                                *     *      *

       [Appellant] admittedly shot and killed [Victim] in this case.
       His defense was that he should be convicted of voluntary
       manslaughter rather than first-degree murder.              The
       Commonwealth’s          statement      [regarding     Victim’s
       unavailability at trial] was thus merely a statement of the
       undisputed evidence in this case that [Appellant] killed
       [Victim], as well as a response to [Appellant]’s argument
       and evidence about [Victim’s] alleged drug dealing.
       Indeed, [t]he Pennsylvania Supreme Court has previously
       found exactly the same “forever silenced” language to be
       unobjectionable as being a legitimate argument by the
       Commonwealth in a case of first-degree murder.
       [Commonwealth] v. Hall, 549 Pa. 269, 287, 701 A.2d
190, 199 (1997)[, cert. denied, 532 U.S. 1082, 118 S. Ct.
1534, 140 L. Ed. 2d 684 (1998)] ([stating]: “Here, the
       ‘forever silenced’ remark…was an attempt by the
       prosecutor to explain to the jury the difficulty of proving
       the intent to kill and that such intent must be inferred from
       the facts and circumstances surrounding the killing since
       the victim cannot testify”). The prosecution’s argument in
       this statement was thus plainly unobjectionable.

                                *     *      *

       In [Commonwealth v. Burno, 626 Pa. 30, 62, 94 A.3d
956, 975 (2014), cert. denied, ___ U.S. ___, 135 S. Ct.
1493, 191 L. Ed. 2d 435 (2015)], the defendant objected to
       the Commonwealth’s statement during closing argument
       that “[t]he coward shot him while he was down on the
       ground. I know that. Fact.” … In that case, the Supreme
       Court held that the defendant’s argument did not even
       meet the arguable merit prong of the [ineffective
       assistance of counsel] test. …


                                    - 17 -
J-S08036-17


          When viewed in context, we conclude the
          prosecutor’s statement, suggesting [the defendant]
          shot [Victim] while [Victim] was lying on the ground,
          was a permissible appeal to the jury to make a
          logical inference from the evidence adduced at trial
          in support of the Commonwealth’s theory, which was
          naturally opposed to the defense’s theory.        The
          statement was a fair comment based on the
          evidence presented at trial….

       [Burno, supra at 62, 94 A.3d at 975.] Similarly, the
       prosecution’s argument in this case that the killing of the
       victim was cowardly was likewise based upon the evidence
       that [Appellant] shot the victim as [the victim] fled across
       the street, and that [Appellant] should therefore be found
       guilty of first-degree murder and not merely voluntary
       manslaughter. Additionally, in calling [Appellant] a killer,
       the assistant district attorney “did not merely label
       Appellant a murderer.” [Chamberlain, supra, at 153],
       30 A.3d at 408.       “Rather,” as in Chamberlain, the
       Commonwealth, “argued that the evidence and the
       reasonable inferences therefrom led to the conclusion that
       Appellant was a murderer. By asserting that the evidence
       led to the conclusion that Appellant was guilty, the
       prosecutor did not advocate his personal belief of
       Appellant’s guilt.” Id.

       With regard to the Commonwealth’s references to
       [Appellant] being cold and collected, similar arguments
       have also been held equally permissible. See, e.g., [Hall,
       supra]. In Hall, a capital case, the prosecution offered
       the following argument:

          And I would like to end by stating that the only thing
          colder than the grave of [the victim], is this guy’s
          heart. The only thing colder, because he put him
          there, and he made sure he was going there.
          Because if he didn’t shoot the second time, we might
          not be here. But he wanted to put him there the
          first time, and the instinct saved him, and the
          second time there was no instinct in the world that
          could have saved him, because he intentionally shot
          and killed him. And he walked out coolly, calmly,
          and collected, with a .357 revolver waving at patrons

                                  - 18 -
J-S08036-17


          in the store.

       Id. at 289, 701 A.2d at 200. The defendant challenged
       the remark as improper. The Supreme Court disagreed:

          A distinguishing feature of first-degree murder is the
          presence of malice which may be found from the
          circumstances surrounding the murder. Malice can
          be demonstrated by evidence of “wickedness of
          disposition, hardness of heart, wanton conduct,
          cruelty, recklessness of consequences and a mind
          regardless of social duty.” Here, the prosecutor’s
          comments were not made for the sole purpose of
          inflaming the passion of the jury and impairing their
          ability to render a fair verdict.         Rather, the
          prosecutor was recounting the evidence produced at
          trial and how this evidence showed that appellant
          killed the victim with the necessary malice for first-
          degree murder.        Therefore, we find that the
          prosecutor’s reference to appellant’s “cold heart” was
          proper argument since he was merely arguing a
          reasonable inference which could be drawn from the
          evidence.

       Id. at 289-90, 701 A.2d at 200 (internal citation omitted).

       As in Hall, …the Commonwealth’s argument was based
       upon the evidence presented at trial, as demonstrated by
       another portion of argument: “[COMMONWEALTH]:…He’s
       so cool and collected, he stops at a store and gets water
       after having just emptied his firearm, three shots in the
       back of an unarmed man. Not only does he drink water.
       He starts making phone calls.” [N.T. Trial, 4/12/13, at
       42].     There is no material difference between this
       argument and the Commonwealth’s permissible argument
       in Hall, where the prosecution stated:

          After he was laughing, joking, showing guns…he
          went back to Philly, he went back to McDonald’s, he
          ate, went home, and then he went to visit his
          daughter. After he shot and killed a man, just went
          about as in every other perfect normal day. That
          tells you tons about his mind, what was in it.


                                  - 19 -
J-S08036-17


       Hall[, supra] at 288, 701 A.2d at 200.          Thus, the
       Commonwealth’s argument, essentially that [Appellant]
       had the required malice to be found guilty of first-degree
       murder contrary to the argument at trial that he should be
       found guilty only of manslaughter, was clearly
       unobjectionable. Id.

       [Appellant] cites…[Commonwealth] v. Capalla, 322 Pa.
200, 204, 185 A. 203, 205 (1936), in which the
       Pennsylvania Supreme Court held that it was reversible
       misconduct for a prosecutor to refer to the [d]efendant as
       a “cold blooded killer.”        This [c]ourt has devoted
       substantial research to this issue, and has determined that
       the last time this case was cited in a published decision
       was in 1991, [Commonwealth] v. MacBride, …587 A.2d
       792, 796-97 ([Pa.Super.] 1991),[appeal denied, 529 Pa.
618, 600 A.2d 534 (1991)]…. The last time it was cited by
       the Pennsylvania Supreme Court was in 1987,
       [Commonwealth] v. White, 515 Pa. 348, 352-53, 328
A.2d 596, 598-99 (1987)…. Thus, Capalla has not been
       cited once for twenty-five years, and not with reference to
       calling a defendant a “cold blooded killer” in over thirty
       years.

       More      recent    precedent,    particularly  Hall    and
       Chamberlain, …indicates that…referring to a defendant in
       a murder trial as a “murderer” or “killer,” or a killing as
       “cold blooded,” may be regarded as oratorical flare where
       there is sufficient evidence to support the allegations that
       the defendant killed the victim in the case. The context in
       this case should be particularly noted. The sole issue
       presented to the jury was whether [Appellant] was guilty
       of voluntary manslaughter due to provocation or murder of
       the first degree.       [Appellant]’s trial counsel argued
       strenuously and repeatedly that [Appellant] could only be
       found guilty only of voluntary manslaughter.         In this
       context, the prosecutor’s reference to a “cold blooded”
       killing could well be regarded by the lay person and jury
       member as argument that the killing was not due to
       provocation but rather a “willful, deliberate and
       premeditated killing.”    18 Pa.C.S.A. § 2502; Merriam-
       Webster, Merriam-Webster’s Collegiate Dictionary, 224
       (10th ed. 1995) (defining “in cold blood” as “with
       premeditation: DELIBERATELY”).

                                  - 20 -
J-S08036-17



                                 *     *      *

        Thus, based upon the more recent precedent, the plain
        meaning of the prosecutor’s words, and the context of the
        Commonwealth’s argument, the [c]ourt finds nothing
        objectionable in these statements which [Appellant]
        complains of.

                                 *     *      *

        To summarize, none of the statements [Appellant]
        complains of regarding the killing of the victim in this case
        can be properly characterized as either objectionable or
        impermissible. Rather, as the case law makes abundantly
        clear, they were reasonable arguments based upon the
        evidence at trial and fair responses to [Appellant]’s own
        arguments that preceded it.         Because none of the
        prosecution’s   statements     about    the    killing   were
        objectionable,   [Appellant]’s   argument      about    these
        statements fails to have arguable merit. [Appellant]’s trial
        counsel was therefore not ineffective.

(PCRA Court Opinion, filed June 16, 2016, at 7-17) (some internal citations,

quotations, and parentheticals omitted).

     Concerning the Commonwealth’s statements that Appellant was lying

and disingenuous, the PCRA court reasoned as follows:

        “[I]t is settled that the prosecutor may comment on
        credibility, as long as the comment does not involve an
        assertion of personal opinion.”      [Commonwealth] v.
        Jones, 571 Pa. 112, 132, 811 A.2d 994, 1006 (2002).
        The prosecution is entitled to present an argument based
        upon the evidentiary record “as to why the defense theory
        [is] not worthy of belief.” Cooper[, supra] at 142, 941
A.2d at 669.       The Supreme Court “has held that a
        prosecutor’s comments stating that a defendant had lied
        were neither unfair nor prejudicial when given in response
        to the comments of defense counsel in relation to the
        credibility of witnesses, and when they were supported by
        the evidence.” [Commonwealth] v. Koehler, 558 Pa.

                                     - 21 -
J-S08036-17


       334, 363, 737 A.2d 225, 240-41, n.23 (1999)[, cert.
       denied, 531 U.S. 829, 121 S. Ct. 79, 148 L. Ed. 2d 41
       (2000)] (specifically noting that the prosecution did not
       say “in his opinion” that the defendant had lied).

       There is no question that the Commonwealth is permitted
       to argue about a [d]efendant’s testimony from the witness
       stand as well as his credibility where there is evidence and
       reasonable inferences to support it.             See, e.g.,
       [Commonwealth] v. Floyd, 506 Pa. 85, 93, 484 A.2d
365, 369 (1984) ([providing] argument that the defendant
       “out and out lied to you about that particular sentiment”
       was a fair inference)…; [Commonwealth] v. Chmiel, 585
Pa. 547, 620, 889 A.2d 501, 544 (2005)[, cert. denied,
       529 U.S. 848, 127 S. Ct. 101, 166 L. Ed. 2d 82 (2006)]
       ([stating:] “[T]he prosecutor may comment on the
       credibility of witnesses”).

       The crux of this entire case was whether [Appellant] had
       the requisite mental state to form the malice to commit
       first-degree murder as opposed to only voluntary
       manslaughter. Thus, when [Appellant] took the stand and
       testified as to his mental state, and when his trial counsel
       presented repeated forceful argument that he had not
       formed the requisite malice and that the jury could only
       find voluntary manslaughter under the evidence, his
       credibility was clearly placed at issue, an issue which the
       Commonwealth would have been remiss not to comment
       on. Similarly, the Commonwealth was permitted to argue
       against [Appellant]’s theory of the case.

       Numerous eyewitnesses testified to [Appellant]’s actions
       that day. There was ample circumstantial evidence, not
       the least of which were the three bullets in the fleeing
       victim’s back, to challenge [Appellant]’s assertions that
       he…did not intend to kill [Victim]. The Commonwealth was
       thus plainly entitled, if not obligated, to argue against
       [Appellant]’s assertion that he acted without malice and
       that his statements to the contrary should not be believed.
       At no time did the assistant district attorney insert his
       personal opinion as to [Appellant]’s credibility.       His
       arguments were thus fair, based upon the evidence, and
       clearly responsive to [Appellant]’s own argument. These
       comments were thus unobjectionable.

                                  - 22 -
J-S08036-17



                                  *     *       *

         To summarize, the argument given by the Commonwealth
         on [Appellant]’s credibility and theory of the case was
         responsive to trial counsel’s argument and based upon the
         evidence admitted at trial and the legitimate inferences
         from that evidence. Thus, [Appellant]’s complaints against
         these statements do not meet the arguable merit prong [of
         the ineffective assistance of counsel test], and
         [Appellant]’s trial counsel was therefore not ineffective.

(Id. at 17-21) (internal citations omitted).

      Regarding   Appellant’s   claim    that       his   Facebook   username   was

objectionable as inadmissible character evidence, the PCRA court also

explained:

         [T]here is clearly no issue whatsoever that [Appellant]
         created and exercised control over the Facebook page
         titled “Snitch-Free Jay,” that he himself selected that name
         to identify himself, and that the Facebook page referred to
         him. It is also plain based upon that, the testimony which
         was given was neither exclusive to [Appellant] nor utilized
         as character evidence against him. Rather, the “snitch
         free” mentality in both the testimony and the argument by
         counsel for both sides was generalized to the entire
         community in Linmar, where many people other than
         [Appellant] regularly refuse to cooperate with police
         investigations. The entire point of this evidence…was to
         show that [Appellant] did not believe that witnesses would
         come forward to inculpate him. [Appellant]’s trial counsel
         also used this evidence in his closing argument against the
         credibility of the Commonwealth’s witnesses.

                                  *     *       *

         [W]hatever the Commonwealth’s secret theory of the case
         may or may not have been [concerning Appellant’s
         Facebook profile name], that was not how the [Facebook
         username] evidence was used or presented, nor what it
         was admitted to show. To the extent the Commonwealth

                                      - 23 -
J-S08036-17


       made the statements it did [about its theory of the case],
       they were argument at sidebar, not evidence. They were
       out of the hearing of the jury.

                                *     *      *

       Further, the testimony clearly shows that, despite repeated
       attempts, [Appellant] refused to be responsive to the
       Commonwealth’s questions [on cross-examination of
       Appellant]. In spite of this, [Appellant]’s attorney did in
       fact ultimately raise an objection. The [c]ourt also notes
       that it instructed the jury at the very commencement of
       the trial that questions and statements by counsel are not
       evidence and how the jury should understand objections
       and sidebar proceedings.

                                *     *      *

       The    [c]ourt…gave     the    standard   instruction   on
       consciousness of guilt due to the evidence of [Appellant]’s
       flight and concealment, which was supported by the
       Facebook evidence as showing that [Appellant] knew that
       he was wanted. [N.T. Trial, 4/12/13, at 64-65].

                                *     *      *

       [Appellant]…admittedly made the Facebook page and
       chose to identify himself by the moniker, "Snitch-Free-
       Jay." Then, after killing [Victim] and fleeing to the house
       of a person [whom] he adamantly refused to identify on
       cross-examination, contacted a relation of [Victim] through
       his Facebook page…. These were all important facts for
       the jury to consider as not only part of the history and
       natural development of the events and the offenses, but as
       relevant evidence regarding [Appellant]’s knowledge that
       he was wanted, the absence of mistake, consciousness of
       guilt, identification, motive, and [Appellant]’s credibility as
       a witness.

       In [Commonwealth] v. King, [959 A.2d 405 (Pa.Super.
       2008)], the defendant complained that he was unfairly
       prejudiced by testimony concerning a t-shirt which he wore
       prior to murdering his victim. [Id. at 417.] The front of
       the t-shirt bore a red stop sign and the words, “Stop

                                    - 24 -
J-S08036-17


       Snitching,” and a tombstone on the back with “R.I.P.”
       written on it. Id. at 418. The defendant told the detective
       investigating the case that it was a warning and indicated
       that the tombstone image was what happened to people
       who snitch on him. Id. The court in King held that it was
       properly admissible as being relevant and showing the
       motive of the defendant in killing the victim and that the
       defendant was not prejudiced. Id. …

       As the defendant in King, so in this case [Appellant]
       “clothed” himself with the moniker “Snitch-Free-Jay.” He
       shot [Victim] and fled the scene, and then had a dispute
       with a witness, one of [Victim’s] own relations, through his
       Facebook page that bore the name he admittedly chose.
       To the extent the name was used in evidence and
       argument by [the Commonwealth], it was to show
       [Appellant]’s identity, consciousness of guilt, and absence
       of mistake, as well as the fact that the “snitch free”
       mentality was not limited to [Appellant], but rather was
       general to the entire community. Just as in King the “stop
       snitching” t-shirt showed the defendant’s state of mind in
       murdering [Victim], so in this case [Appellant]’s “snitch
       free” profile showed his own consciousness of guilt and
       state of mind in murdering his victim, i.e., that he fled the
       scene and believed that due to the uncooperative
       mentality of the locale he would not be inculpated. …

                               *     *      *

       Most important of all, however, is that no evidence was
       presented to show that [Appellant] neglected to cooperate
       in other cases or at other times.        Nor was evidence
       admitted that [Appellant] has a history of not cooperating,
       or that he has a reputation of not cooperating, or that he
       has some innate trait that makes him less likely to
       cooperate. In short, no character evidence was presented.
       Rather, the evidence showed that he selected a unique
       name for his Facebook profile to identify himself by, and
       which evidently reflected his personal opinion or belief,
       i.e., his mental state, that people should not cooperate
       with law enforcement. [Appellant] thus confuses identity,
       beliefs, and states of mind with character traits. The Rules
       of Evidence, however, make a sharp and practical
       distinction between the two. See, e.g., Pa.R.E. 404(b)(2)

                                   - 25 -
J-S08036-17


        (distinguishing between evidence presented to show “a
        person’s character” and evidence offered for “another
        purpose, such as proving motive, opportunity, intent,
        preparation, plan, knowledge, identity, absence of
        mistake, or lack of accident”). …

        If anyone in this case demonstrated [Appellant]’s personal
        belief that people should not be cooperative with the
        authorities, he did so himself on cross-examination when
        he adamantly refused, in spite of his oath, to identify
        where we went or [whom] he was with. When [Appellant]
        chose to testify, he exposed himself as a witness to cross-
        examination. A witness, even a defendant-witness, is
        subject to having [his] credibility tested. Pa.R.E. 607
        ([stating:] “The credibility of a witness may be impeached
        by any evidence relevant to that issue, except as otherwise
        provided by statute or these rules”). [Appellant] was not
        confronted with character evidence nor with prior crimes or
        wrongs. He was confronted with the name he identified
        himself as, a name which was circumstantial evidence of
        his identity as well has his personal opinion and beliefs
        about speaking to authorities. This type of belief, clearly
        evidenced by [Appellant] not in some other case, but in
        this case, on the witness stand, at trial, under oath, before
        the jury, goes directly to [Appellant]’s credibility as a
        witness, and the jury was entitled to hear it.

                                *     *      *

        Because the [Facebook] evidence was admissible on
        multiple bases, because the jury was properly instructed,
        because the argument the jury heard was based on the
        evidence at trial and responsive to [Appellant]’s
        argument…, [Appellant]’s argument that his trial counsel
        should have objected has no arguable merit. His trial
        counsel was therefore not ineffective.

(Id. at 24-37) (internal citations omitted).     Accordingly, the PCRA court

reasoned the claims underlying both of Appellant’s ineffective assistance of

counsel issues lacked arguable merit. See Turetsky, supra.

     Concerning whether trial counsel had a reasonable basis for failing to

                                    - 26 -
J-S08036-17


object to the alleged prosecutorial misconduct and the Commonwealth’s use

of Appellant’s Facebook username, the PCRA court explained:

        When asked about the Commonwealth’s argument that
        [Appellant] was “cold blooded” and a “killer,”…trial counsel
        testified [at the PCRA hearing] that he did not believe the
        Commonwealth’s argument and questioning of [Appellant]
        was objectionable, and second that he believed the
        assistant district attorney’s argument and demeanor would
        be perceived negatively by the jury.

                                 *     *      *

        [Appellant]’s trial counsel similarly testified that he
        regarded the Commonwealth referring to [Appellant] as
        “dangerous” as argument and not opinion. … Regarding
        the reference to [Victim] at the beginning of the
        Commonwealth’s argument, …trial counsel testified that he
        believed that the Commonwealth was simply responding to
        his argument and contending that [Victim] was murdered.
        …

                                 *    *       *

        Regarding the Commonwealth’s references to [Appellant]
        during cross-examination as “Snitch-Free-Jay,” trial
        counsel testified that he did not object because he believed
        the nature of the cross-examination was hurtful to the
        prosecution. …

                                 *    *       *

        [T]rial counsel further elaborated:

           [TRIAL COUNSEL]:       …I      felt     that       [the
           Commonwealth] was ignoring the defense that was
           put forward and that that was playing favorably with
           the jury, because [the Commonwealth] wasn’t
           actually addressing what the defense, itself, was.

        [N.T. PCRA Hrg., 2/26/16,] at 85-86 (explaining further
        that [trial counsel] did not regard the Commonwealth’s
        argument that [Appellant] was “disingenuous”…as an

                                     - 27 -
J-S08036-17


         impermissible attack on [Appellant]’s defense).

                                  *    *       *

         [Appellant]’s trial counsel in this case has provided, in
         great detail, the reasons for acting as he did in the
         objections he made as well as the objections he did not
         make. He explained his strategy and belief for practically
         every individual statement and piece of evidence
         [Appellant] challenges. He testified that he believed the
         prosecutor’s arguments and cross-examination were being
         received unfavorably by the jury and that he did not object
         on that basis. [T]his is clearly a reasonable trial strategy,
         and it is not for this [c]ourt to second-guess [Appellant]’s
         capable trial counsel simply because…[Appellant] was
         convicted.

         [B]ecause [Appellant]’s trial counsel had a reasonable
         strategic basis for what he did and did not do, [Appellant]’s
         trial counsel was not ineffective.

(Id. at 38-43) (internal citations to record omitted). Accordingly, the PCRA

court concluded Appellant had failed to meet his burden to prove trial

counsel lacked a reasonable strategic basis for those inactions Appellant

alleged. See Turetsky, supra.

      Finally, with respect to whether trial counsel’s alleged ineffective

assistance prejudiced Appellant at trial, the PCRA court reasoned as follows:

         Because [Appellant]’s claims have no arguable merit and
         his trial counsel had a reasonable strategic basis for his
         actions, …[Appellant] cannot be found to have been
         prejudiced. But even assuming, arguendo, that any of the
         evidence or argument was erroneously not objected to by
         [Appellant]’s trial counsel, or that [Appellant]’s trial
         counsel did not have a reasonable strategic basis,
         [Appellant] still fails to prove what prejudicial effect this
         had upon him. …

         The weight and sufficiency in this case have already been

                                      - 28 -
J-S08036-17


       challenged on appeal and affirmed by the Superior Court.
       The evidence against [Appellant] was overwhelming.
       [Appellant] and [Victim] were in a fight. A surveillance
       video showed a great deal except for the actual fight and
       shooting, and there were numerous eyewitnesses [who]
       testified to seeing both.     [Appellant] himself admitted
       killing [Victim], who was shot three times from behind as
       he fled. One of the bullets pierced his aorta and [Victim]
       bled to death in the street. [Appellant] then fled into the
       woods, absconded to Pittsburgh, and eluded capture until
       finally turning himself in a month later.

       [Appellant] posits that if only the Commonwealth had not
       called [Appellant] by his admitted self-chosen Facebook
       profile name, the trial would have been different. There is
       nothing at all in the evidence to show that this is the case.
       The jury was properly instructed and a few references to
       [Appellant] being “snitch free” when the same term was
       applied to the Commonwealth’s witnesses and the Linmar
       area as a whole cannot be regarded as prejudicial given
       the considerable evidence in the case.

       [Appellant] claims if only he had not been called a killer,
       the trial would have been different. [Appellant] was on
       trial for murder. The very nature of the charges is an
       allegation that [Appellant] killed someone. There was no
       evidence or implication that [Appellant] had killed before
       or that he had a reputation for killing. No reasonable
       person in the context of this case could have concluded
       that the Commonwealth was arguing anything other than
       the murder charge alleged, to wit, that [Appellant] killed
       [Victim].

       [Appellant] states that if the Commonwealth had not
       argued that he was “disingenuous” and “lying,” the result
       would have been different. … Given the testimony of
       [Appellant]’s trial counsel [at the PCRA hearing] that the
       jury appeared to receive the Commonwealth’s argument
       negatively, it appears far more likely that the jury was
       swayed by the copious amount of evidence…than anything
       the prosecutor said.

       [Appellant] asserts that referring to him as “cold blooded”
       incited the jury to act out of passion rather than according

                                  - 29 -
J-S08036-17


         to the evidence. [Appellant] himself admitted the killing,
         and claimed as his defense that it was provocation, not
         planning, that led to the killing. … Given the volume of
         evidence in this case, it cannot be said that using a figure
         of speech, “cold blooded,” to describe what the
         Commonwealth argued was a deliberate killing was
         [unduly] prejudicial in this case.

(Id. at 44-46) (internal citations omitted).    Accordingly, the PCRA court

determined Appellant had failed to show that but for trial counsel’s alleged

ineffectiveness, there is a reasonable probability the trial outcome would

have been different. See Turetsky, supra. The record supports the court’s

analysis, and we see no reason to disturb it.     See Ford, supra; Harris,

supra. Therefore, Appellant’s ineffective assistance of counsel claims fail.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2017




                                    - 30 -